     Case 2:19-cr-00642-VAP Document 96 Filed 03/25/20 Page 1 of 2 Page ID #:1197
                                                                        FILED
                                                              CLERK, U.S. DISTRICT COURT


                                                                 MAR 25, 2020
 1   NICOLA T. HANNA
                                                            CENTRAL DISTRICT OF CALIFORNIA
     United States Attorney                                               CC
                                                              BY: ___________________ DEPUTY
 2   BRANDON D. FOX
     Assistant United States Attorney
 3
     Chief, Criminal Division
 4
     DANIEL J. O’BRIEN (Cal. Bar No. 141720)
     Assistant United States Attorney
 5   Public Corruption & Civil Rights Section
          1500 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-2468
          Facsimile: (213) 894-2927
 8        E-mail:     daniel.obrien@usdoj.gov
     ELISA FERNANDEZ (Cal. Bar No. 172004)
 9   Assistant United States Attorney
       Attorneys for Plaintiff
10     UNITED STATES OF AMERICA
11                          UNITED STATES DISTRICT COURT
12                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
     UNITED STATES OF AMERICA,           ) No. CR 19-642-VAP
14
                                         )
                       Plaintiff,        ) ORDER SEALING DOCUMENT
15                                       )
                     v.                  ) [UNDER SEAL]
16                                       )
     IMAAD SHAH ZUBERI,                  )
17                                       )
                          Defendant.     )
18                                       )
                                         )
19                                       )
                                         )
20                                       )
21   For good cause shown, IT IS HEREBY ORDERED THAT:
22        The government’s ex parte application for sealed filing is
23   GRANTED.   The documents sought to be filed under seal and the
24   government’s ex parte application and proposed order shall be
25   filed under seal.      The government may produce the underlying
26   document as permitted or required by applicable law.
27

28
     Dated: March 25, 2020              ______________________________
                                        UNITED STATES DISTRICT JUDGE


                                          1
     Case 2:19-cr-00642-VAP Document 96 Filed 03/25/20 Page 2 of 2 Page ID #:1198




 1
     Submitted by:
 2

 3
     ________/s/_________________________
 4   DANIEL J. O’BRIEN
     Assistant United States Attorney
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                          2
